Citation Nr: 1720406	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-18 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to PTSD, diabetes, and exposure to herbicide agents. 

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a neck and/or a low back condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2010, the Board remanded this case for additional development.  In January 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records.  The action specified in the January 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have any disability of the cervical spine that had onset in service or was caused by or related to the Veteran's active military service.

2.  The Veteran does not currently have any disability of the lumbar spine that had onset in service or was caused or permanently aggravated by his active military service.  

3.  There is no objective evidence that the Veteran suffers from either peripheral neuropathy or cervical or lumbar radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for peripheral neuropathy, to include as secondary to a neck and/or a low back condition, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking entitlement to service connection for disabilities of the cervical and lumbar spine, as well as peripheral neuropathy.

However, under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the Board has reviewed the available record and it is not clear whether the Veteran actually has any current disabilities of the cervical or lumbar spine or peripheral neuropathy or radiculopathy.

The Veteran's was afforded VA examinations of his neck and back, as well as a peripheral nerve examination in December 2016.

The VA examiner noted that the Veteran had a past history of lumbar disc herniation in 1981 and cervical disc herniation in 1995, status-post lumbar laminectomy and cervical discectomy and fusion with residual pain; however, no current disability such as cervical or lumbar strain or degenerative disc disease was diagnosed.  On examination, the Veteran had full range of motion of the cervical and lumbar spine, even after repetitive testing.  There was no tenderness to palpation.  There was no guarding, muscle spasms, abnormal gait, or abnormal spinal contour.  There was no loss of muscle strength or any muscle atrophy.  Sensation was intact to all extremities.  No functional impairment of any kind was observed.  The Veteran's private physician, Dr. J.R., submitted a letter in March 2016, which listed a number of conditions for which he had treated the Veteran, but did not list any disability of the cervical or lumbar spine.  While the Board acknowledges the Veteran's subjective complaints of pain in his neck and spine and past history of disc herniation, there is no objective evidence at this time of any underlying pathology that can account for his reported pain or for which compensation can be granted.  An observation of pain is not a finding of disability, and pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Furthermore, even if the Veteran does have a current disability of the cervical or lumbar spine, the preponderance of the evidence does not support a finding that this condition is related to service.  The Veteran's service treatment records are negative for any complaints of or treatment for an injury to or problem of the neck or low back and post-service there is no evidence of such conditions until at least a decade after the Veteran's separation from service.  Treatment records from Dr. T.K. show that when the Veteran sought treatment for neck and shoulder pain in April 1995, he reported onset of his problem only one month prior to seeking treatment.  While the Veteran has reported that during service he assisted in lifting heavy ordinances and heavy lifting can cause back injuries, the Board notes that such injuries are usually contemporaneous with the lifting.  The Veteran has not presented any medical evidence supporting a relationship between his active service and injuries to the lumbar and cervical spine that occurred ten and fifteen years respectively after separation from service.  In December 2016, the VA examiner opined that it is less likely than not the Veteran's neck and back conditions are related to service.

Regarding the Veteran's claim for peripheral neuropathy, on examination of the Veteran's peripheral nerves, sensation was intact to light touch in the upper and lower extremities bilaterally.  There was no evidence of any loss of muscle strength or impaired reflexes.  The examiner found no evidence of diabetic peripheral neuropathy, peripheral neuropathy, or radiculopathy.  Significantly, the Veteran himself denied any symptoms consistent with radiculopathy or peripheral radiculopathy, instead describing pain affecting his face.  Dr. J.R. reported treatment of "Diabetic, Cervical and Lumbar spinal disease neuropathy" but provided no treatment records to support this diagnosis and multiple physical examinations of the Veteran's cervical and lumbar spine, as well as his peripheral nerves, have all been negative for any objective evidence of neuropathy or radiculopathy.  The Veteran himself did not describe symptoms consistent with the disability he is claiming.  

In conclusion, the Board finds that the Veteran has not presented any evidence that he has a current disability of the cervical or lumbar spine or peripheral neuropathy.  Accordingly, entitlement to service connection for these disabilities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Certainly, should the Veteran have these conditions in the future, he is certainly free to reapply for benefits.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for peripheral neuropathy, to include as secondary to a neck and/or a low back condition, is denied.


REMAND

The Veteran is also seeking entitlement to service connection for hypertension, to include as secondary to his service connected PTSD or diabetes mellitus, as well as to herbicide agent exposure.  

In December 2016, the Veteran was afforded a VA examination for hypertension.  The examiner opined that it is less likely than not the Veteran's hypertension was caused by his diabetes mellitus because his hypertension developed prior to the diabetes and is less likely than not caused by his PTSD because there is no objective evidence of a causal relationship between PTSD and hypertension.  However, the examiner did not address whether the Veteran's hypertension was aggravated (worsened) by these service connected disabilities.  Accordingly, the opinion is inadequate and the Veteran's must be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his hypertension.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

Please provide an opinion as to the likelihood that hypertension is aggravated by either (a) diabetes mellitus or (b) PTSD.  State the basis of your opinion.  

Please provide an opinion as to the relationship, if any, between hypertension, and exposure to herbicide agents in service.  State the basis of your opinion.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  T

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


